Exhibit 21.1 Subsidiaries of Manitex International, Inc. 1. Quantum Value Management LLC—a Michigan limited liability company 2. Manitex, LLC—a Delaware limited liability company 3. Manitex, Inc.—a Texas corporation 4 Badger Equipment Company—a Minnesota corporation 5. Manitex Sabre, Inc.—a Michigan corporation 6. A.S.V., LLC – Minnesota limited liability company 7. PM Group S.p.A. – an Italian corporation 8. Crane and Machinery, Inc.- an Illinois corporation 9. Crane and Machinery Leasing, Inc.-an Illinois corporation
